Title: To John Adams from James McHenry, 14 August 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 14 Augt. 1799.

William Hossack is recommended by Major General Hamilton, who inclosed me, the within letter to him, from Cap McClellan, on the same subject, to the office of Lieutenant in the first Regiment of Artillerists and Engineers. Staates Rutledge, having declined his appointment of Lieutenant, Mr Hossack is respectfully submitted to supply the vacancy created thereby.
I have received this morning a letter from Doctor Hall of Pennsylvania, declining the surgeoncy of the 10th Regiment of Infantry. As it may be some time before a choice can be made of a gentleman duly qualified for this office, and as a considerable part of this Regiment is now at the Regimental Rendezvous, at Bristol, and in want of a Surgeon, I request authority to signify the appointment to this vacancy.
I have the honour to be with the greatest respect, Sir, / Your most obt. / & most hble St.

James McHenry